Dear Superintendent Perlander:
You have recently inquired as to whether a member of a parish school board may concurrently serve as a school bus driver for the same school board.
We direct your attention to the provisions of LSA-R.S. 17:428, which are specifically retained as law by the legislation enacting the Dual Officeholding and Dual Employment Law, Act 700
of 1979, § 8. LSA-R.S. 17:428 provides:
      A. After July 27, 1960 no supervisor, principal or teacher or any other school employee of any school board in this state shall be eligible to serve as a member of the board employing such person; however, such person shall be eligible to serve on any other parish or city school board if duly elected or appointed thereto. Whenever any supervisor, principal, teacher or other school employee is elected as a member of any parish or city school board or accepts any appointment to fill an unexpired term thereon and such board is his employer, he shall immediately submit his resignation to his employing board of which he is now a member. Should any such person fail to submit his resignation, the position he holds under such employing board shall be declared vacated by the taking of the oath of office as a member of the employing board. No resignation shall be required of any supervisor, principal, or other school employee because of his election or appointment to a parish or city school board of which he is not an employee.
      B. The provisions of this Section shall not apply to any person holding office on July 27, 1960 until the end of the terms of such persons nor to any person who takes office on or before February 1, 1961.
      C. School bus drivers in parishes with population not exceeding sixteen thousand may at the same time serve as a member of the school board. (Emphasis added).
Therefore, it is the opinion of our office, provided that the parish in question has a population not exceeding 16,000, an individual may at the same time serve as a member of the school board and a school bus driver for that board.
If you have any further questions regarding this matter please contact our office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK Assistant Attorney General